UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 2, 2010 OR () TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-20269 DUCKWALL-ALCO STORES, INC. (Exact name of registrant as specified in its charter) Kansas 48-0201080 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 Cottage Street Abilene, Kansas 67410-2832 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (785) 263-3350 Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.0001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NOX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YES NOX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESX NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YES NOX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definitions of “accelerated filer", "large accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX APPLICABLE ONLY TO CORPORATE ISSUERS: 3,828,102 shares of common stock, $.0001 par value (the issuer's only class of common stock), were outstanding as of May 2, 2010. DUCKWALL-ALCO STORES, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosure About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signature 19 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Duckwall-ALCO Stores, Inc. Consolidated Balance Sheets (dollars in thousands, except share and per share amounts) Assets May 2, 2010 January 31, 2010 (Unaudited) Current assets: Cash and cash equivalents $ Receivables Prepaid income taxes Inventories Prepaid expenses Deferred income taxes Assets held for sale Total current assets Property and equipment, at cost: Land and land improvements Buildings and building improvements Furniture, fixtures and equipment Transportation equipment Leasehold improvements Construction work in progress Total property and equipment Less accumulated depreciation Net property and equipment Property under capital leases Less accumulated amortization Net property under capital leases Other non-current assets 51 Total assets $ Liabilities and Stockholders' Equity Current liabilities: Current maturities of long-term debt $ Current maturities of capital lease obligations Accounts payable Accrued salaries and commissions Accrued taxes other than income Self-insurance claim reserves Other current liabilities Total current liabilities Long term debt, less current maturities Notes payable under revolving loan agreement Capital lease obligations - less current maturities Deferred gain on leases Deferred income taxes Other noncurrent liabilities Total liabilities Stockholders' equity: Common stock, $.0001 par value, authorized 20,000,000 shares; issued and outstanding 3,828,102 shares and 3,797,947 shares, respectively 1 1 Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ See accompanying notes to unaudited consolidated financial statements. 3 Duckwall-ALCO Stores, Inc. Consolidated Statements of Operations (dollars in thousands, except per share amounts) (Unaudited) For the Thirteen Week Periods Ended May 2, 2010 May 3, 2009 Net sales $ Cost of sales Gross margin Selling, general and administrative Depreciation and amortization Total operating expenses Operating income (loss) from continuing operations ) Interest expense, net Loss from continuing operations before income taxes ) ) Income tax benefit ) ) Loss from continuing operations ) ) Loss from discontinued operations, net of income tax benefit ) ) Net loss $ ) ) Loss per share Basic Continuing operations $ ) ) Discontinued operations ) - Net loss per share $ ) ) Loss per share Diluted Continuing operations $ ) ) Discontinued operations ) - Net loss per share $ ) ) See accompanying notes to unaudited consolidated financial statements. 4 Duckwall-ALCO Stores, Inc. Consolidated Statements of Cash Flows (dollars in thousands) (Unaudited) For the Thirteen Week Periods Ended May 2, 2010 May 3, 2009 Cash flows from operating activities: Net loss $ ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Gain on sale of assets (8
